On Motion for Rehearing.
(Decided March. 14, 1920.)
MR. JUSTICE MATTHEWS
delivered the opinion of the court.
Appellant has filed a petition for rehearing, urging that the opinion herein is in direct conflict with the rules heretofore established by the court, citing In re Fleming’s Estate, 38 Mont. 57, 98 Pac. 648, and In re Robbins’ Estate, 41 Mont. 39, 108 Pac. 7. We do not so view the matter. Nothing in the opinion is intended to, nor do we believe that it does in any manner, conflict with the rules laid down in the cases cited.
In the Fleming Estate Case, this court held that the question of heirship, title or interest in an estate could be raised in either of two proceedings: First, as provided for in sections 7670, 7671 and 7672, Revised Codes; or, second, in a contest upon final distribution of the estate — and that those provisions are exclusive of every other procedure for determining such questions.
The Robbins’ Estate Case held that the validity or invalidity of specific bequests or devises may not be determined in a will contest under the statute, the court stating that “the issue indicated may be tried and determined in appropriate proceedings instituted after the will is formally admitted to probate.”
In the instant case we held, in effect, that where an estate has been fully and finally settled, and the property thereof distributed in its entirety, under the terms of a will, one who has acqui*287eseed therein by failing to contest the will or any act of the executor, or to proceed in either of the methods outlined in the statute as construed in the Fleming Case, cannot for the first time raise the question of heirship; title or interest, contrary to the will, in this court on an appeal from the decree of final distribution and discharge, and, by pointing out errors of which he was theretofore cognizant, if they exist at all, require a reassembling of the assets of the estate and a redistribution thereof, contrary to the provisions of the will, “whichever view we take of the proceedings ’ ’; that is, whether an attack on the validity of the will, or merely upon that portion thereof creating a trust. And we announced the opposite and converse of the rule laid down in the Hobbins Case, to-wit: “The question of the validity or invalidity of the provisions of the will complained of should have been raised by appropriate proceedings in the district court, under statutes providing therefor and where the question could have been heard and determined.”
Under similar conditions, the supreme court of California, in the case of McGavin v. Orphans’ Asylum Soc., 34 Cal. App. 168, 167 Pac. 182 (1917), reached the same conclusion, and closed its opinion with the statement: “It must be remembered that a decree of distribution is a judgment in rem, and, although erroneous, is as conclusive against one who fails to appear, having the opportunity so to do, as it is against a party whose fault produced the error” — citing cases.
Appellant attempts in his petition for rehearing, for the first time, to question the sufficiency of the notice of the hearing on the final account. It is the universal rule — and this court has repeatedly held — that the court will not consider grounds not. [10] presented upon the original hearing. (Kaufman v. Cooper, 38 Mont. 16, 98 Pac. 504, 1135; Forrester v. Butte & M. etc. Min. Co., 21 Mont. 565, 55 Pac. 229, 353; Merchants’ Bank v. Greenhood, 16 Mont. 460, 41 Pac. 250, 851.)
The motion for a rehearing is denied.
Mr. Chief Justice Brantly and Associate Justices Holloway and Hurly concur.